EXHIBIT 99.2 Cal Dive International 4th Quarter 2011 Earnings Conference Call Forward-Looking Statements This presentation may include “forward-looking” statements that are generally identifiable through our use of words such as “believe,” “expect,” “anticipate,” “intend,” “plan,” “estimate,” “project” and similar expressions and include any statements that we make regarding our earnings expectations.The forward- looking statements speak only as of the date of this presentation, and we undertake no obligation to update or revise such statements to reflect new information or events as they occur.Our actual future results may differ materially due to a variety of factors, including current economic and financial market conditions, changes in commodity prices for natural gas and oil and in the level of offshore exploration, development and production activity in the oil and natural gas industry, the impact on the market and regulatory environment in the U.S. Gulf of Mexico resulting from the Macondo well blowout, our inability to obtain contracts with favorable pricing terms if there is a downturn on our business cycle, intense competition in our industry, the operational risks inherent in our business, and other risks detailed in our Form 10-K on file with the Securities and Exchange Commission. 2 Presentation Outline 3 Summary of 4Q 2011 Results Backlog Discussion of Financial Results Non-GAAP Reconciliations Questions & Answers Summary of 4Q Results 4 Strong profitability in Australia for diving related work on Gorgon project. Decreased domestic financial results compared to 4Q 10 due to harsher weather in December and dry-dock of Uncle John. Bahamas construction project performed in 4Q 10 did not reoccur in 4Q 11. Strong free cash flow during quarter. No borrowings under revolving credit facility at year end. Backlog 5 ($ millions) Financial Results 6 (1)See reconciliation on Non-GAAP financial measures at the end of the presentation. (2)Tax effected. (all amounts in thousands, except per share amounts and percentages) Three Months Twelve Months Ended December 31, Ended December 31, Revenues Gross Profit Margins 6% 15% 3% 12% Net Loss Margins (7%) (1%) (14%) (59%) Diluted Loss Per Share Net Loss Non-cash fixed asset impairments (2) - Non-cash goodwill impairment (2) - - - Net Loss excluding impairments Margins (6%) (1%) (8%) (2%) Non-GAAP Diluted Loss Per Share EBITDA (1) Margins 10% 17% 8% 15% Utilization 7 (1)Effective vessel utilization is calculated by dividing the total number of days the vessels generated revenues by the totalnumber of days the vessels were available for operation in each period excluding days in which the vessels were in drydock or taken out of service for upgrades. (The following statistics are for owned and operated vessels only) Three Months Twelve Months Ended December 31, Ended December 31, Effective Utilization (1) - Saturation Diving Vessels 47% 66% 56% 65% Surface Diving Vessels 20% 46% 39% 51% Construction Barges 32% 33% 25% 29% Total Fleet 31% 47% 39% 47% Calendar Day Utilization - Saturation Diving Vessels 43% 64% 51% 61% Surface Diving Vessels 20% 43% 37% 49% Total Fleet 30% 46% 37% 45% International Revenue 8 ($ millions) Debt Levels 9 (1)Calculated as Total Debt less Cash and Cash Equivalents. (2)Calculated as Net Debt divided by Stockholders’ Equity plus Net Debt. Liquidity 10 Cash at 12/31/2011: $16 Million *Revolver size temporarily steps down to $75 million for 1Q12 and then subsequently returns to $150 million. Non-GAAP Reconciliations 11 EBITDA Reconciliations 12 (all amounts in thousands) Three Months Twelve Months Ended December 31, Ended December 31, EBITDA (unaudited) Less: Depreciation & Amortization Less: Non-Cash Stock Comp. Expense Less: Interest Expense, net Less: Income Tax Expense (Benefit) Less: Non-Cash Goodwill Impairment Charge - - - Less: Non-Cash Fixed Asset Impairment Charge 91 Net Loss
